DETAILED ACTION
This application is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2017/118843, filed 27 December 2017, which claims foreign priority under 35 U.S.C. §119(a-d) to PCT/CN2016/113879, filed 30 December 2016.  
The preliminary amendments filed 28 June 2019 is acknowledged.  Claims 1-12 and 15-18 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on 08 March 2021 is acknowledged. The traversal is on the ground(s) that “the addition of the less active saccharides (e.g., disaccharide, trisaccharide and tetrasaccharide) to more active saccharides (e.g., penta-, hexa-, hepta- and octasaccharide) yields a better biological activity than that of pentasaccharide to octasaccharide)” (see page 3 of Remarks).  This is not found persuasive because Yang et al. disclose the mannuronic diacid oligosaccharide as discussed below in the rejection under 35 U.S.C. §102. Thus, the shared technical feature is not novel, and does not make a contribution over the prior art with respect to an inventive step.
The requirement is still deemed proper.

Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08 March 2021.
Claim Objections
Claims 9 and 10 are objected to because of the following informalities: the recitation “mannosonic” appears to be a typographical error and should recite “mannuronic”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “and, if necessary, a suitable carrier” in instant claim 12 renders the claim herein indefinite. The instant specification does not disclose when it is necessary and when it is not necessary to include a suitable carrier. Therefore it is not clear what conditions would need to exist to invoke the use of a carrier. This rejection could be overcome by replacing “if necessary” with “optionally”.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “wherein m + m’ = 1 or 2 is not less than 50% or more”, and the claim also recites “preferably 60-90%, more preferably 70-90%” which is the narrower statement of 
Instant claims 3 and 4 are similarly rejected as being indefinite for reciting a broad range or limitation together with a narrow range or limitation.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 7, 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Instant claim 5 recites “wherein the total weight of the mannuronic diacids wherein n = 1-5 is 80-95% of the total weight of the composition” is a limitation that is already recited in independent claim 1.
The ratio limitation of instant claim 7 is a limitation that is already recited in independent claim 1.
	Instant claim 9 recites the weight percentage of mannuronic diacids having a degree of polymerization of 10, “1-5% decasaccharides”. Claim 9 depends from claim 1, which is directed towards an oligosaccharide having a degree of polymerization of 1-9. Thus, it appears that instant claim 9 includes a limitation outside the scope of instant claim 1. 
. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (Carbohydrate Polymers, 2004, vol. 58, pp. 115-121, cited in PTO-892).
Yang et al. was able to show low molecular weight mannuronates can be prepared from alginate, having a defined size (p.120, last paragraph). Yang et al. found treating alginate with hydrogen peroxide, and controlling the reaction time to give the desired degree of polymerization (p.120, last paragraph and 
    PNG
    media_image1.png
    153
    362
    media_image1.png
    Greyscale
. Yang et al. disclose the structure of the oligosaccharides as follows: 
    PNG
    media_image2.png
    138
    311
    media_image2.png
    Greyscale
(Fig. 2). Yang et al. disclose characterizing the mixture of oligosaccharides of sample C where n = 1-7, and found it contains 15.6% 1-mer, 26.7% 2=mer, 20.4% 3-mer, 14.8% 4-mer, 11.1% 5-mer, 8.4% 6-mer and 3% 7-mer (p.118, 3.3. Characterization of the 3H-labelled oligomannuronates). The total weight of mannuronic diacids wherein n=1-5 is 88.6 wt.%. The total weight of mannuronic diacids where n=1-3 is 62.7 wt.%. The total weight of mannuronic diacids wherein n=4-7 is 37.3%. The ratio of diacids where n=1-3 to n=4-7 is 1.68. The structure of Yang et al. reads on instant formula (III), where n is an integer from 1-7, m is 2 and m’ is 1.The structure of Yang et al. is 100% m + m’ = 3. Yang et al. disclose the oligosaccharides were prepared from purified sodium alginate (p.116, 2.1. Preparation of polymannuronate blocks). Yang et al. disclose sample B as having a degree of polymerization 2-10 (Fig. 6). 
Thus, Yang et al. discloses a mannuronic diacid having the required characteristics recited in instant claims 1, 5-8, 11 and 12. Thus, the disclosure of Yang et al. anticipates claims 1, 5-8, 11 and 12 of the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Carbohydrate Polymers, 2004, vol. 58, pp. 115-121, cited above). 
	Yang et al. teach as discussed above.
	Yang et al. do not expressly characterize the degree of polymerization when the oligosaccharide ranges in size from disaccharide to decasaccharide (instant claims 9 and 10). 
	As noted above, Yang et al. teach characterizing the mixture of oligosaccharides of sample C where n = 1-7, and found it contains 15.6% 1-mer, 26.7% 2-mer, 20.4% 3-mer, 14.8% 4-mer, 11.1% 5-mer, 8.4% 6-mer and 3% 7-mer (p.118, 3.3. Characterization of the 3H-labelled oligomannuronates). The total weight of mannuronic diacids wherein n=1-5 is 88.6 wt.%. The total weight of mannuronic diacids where 
	While Yang et al. do not characterize the distribution of oligosaccharides in sample B, one having ordinary skill in the art would have expected the distribution of oligosaccharides to be similar to that of sample C in that the majority of the oligosaccharides have a DP of 1-3. One having ordinary skill in the art would have expected the composition to comprise less than about 10% by weight of 8-mer (octasaccharide), 9-mer (nonasaccharide) and 10-mer (decasaccharide). 
The ordinary artisan would have expected sample B to have a similar (not necessarily identical) distribution of oligosaccharides as sample C because the same polysaccharide (i.e. sodium alginate) was used to prepare both mixtures, under the same reaction conditions (i.e. hydrogen peroxide), wherein the only difference is sample C was reacted for an additional one hour than sample B. Since sample B was reacted for less time than sample C, one of ordinary skill in the art would expect less degradation of the sodium alginate, as evidenced by the fact that Yang et al. obtained an oligosaccharide mixture ranging in size from monosaccharide to decasaccharide for sample B (compared to sample C which only ranged in size from monosaccharide to heptasaccharide). 
Sample C predominantly contained 1-3 saccharides, and only contained about 11.1% pentasaccharide, 8.4% hexasaccharide and 3% heptasaccharide. One having ordinary skill in the art would have expected sample B to have about a similar amount of oligosaccharides having a higher molecular size, except distributed over the range of n=5-10. 
See MPEP 2144.05, section II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ".
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 
Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623